                    1   SETH D. HILTON (SB #181899)
                        seth.hilton@stoel.com
                    2   BAO M. VU (SB #277970)
                        bao.vu@stoel.com
                    3   STOEL RIVES LLP
                        Three Embarcadero Center, Suite 1120
                    4   San Francisco, CA 94111
                        Telephone: 415.617.8900
                    5   Facsimile: 415.617.8907
                    6   SARAH E. KOZAL (SB #313043)
                        sarah.kozal@stoel.com
                    7   STOEL RIVES LLP
                        500 Capitol Mall, Suite 1600
                    8   Sacramento, CA 95814
                        Telephone: 916.447.0700
                    9   Facsimile: 916.447.4781
                   10   Attorneys for Plaintiff
                        Enfinity CentralVal 2 Parlier LLC
                   11
                   12
                                                            UNITED STATES DISTRICT COURT
                   13
                                                            EASTERN DISTRICT OF CALIFORNIA
                   14
                        ENFINITY CENTRALVAL 2 PARLIER LLC,                     Case No. 2:19-cv-01607-MCE-KJN
                   15
                                               Plaintiff,                      ORDER GRANTING PLAINTIFF'S
                   16                                                          REQUEST TO SEAL DOCUMENTS
                                 v.
                   17
                        CITY OF PARLIER, CALIFORNIA,
                   18
                                               Defendant.
                   19

                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
S TOEL R IVES LLP
                        ORDER GRANTING REQUEST TO SEAL
ATTORNEYS AT LAW
  SALT LAKE CITY        DOCUMENTS
                                                                         -1-                                19-00752

                        103296562.1 0067413-00004
                    1                                                    ORDER
                    2            The Request to Seal submitted by Plaintiff Enfinity Central Val 2 Parlier LLC (“Plaintiff”)
                    3   is hereby GRANTED.
                    4            Pursuant to Local Rule 141, the following document will be filed under seal:
                    5                 •    Solar Energy Services Agreement and Easement, dated October 6, 2010, identified
                    6                      as Exhibit A to Plaintiff’s Complaint; and
                    7                 •    July 19, 2019 letter from counsel for Plaintiff to counsel for Defendant, identified
                    8                      as Exhibit H to Plaintiff’s Complaint.
                    9            The total number of pages submitted under seal is 456 (48 pages in Exhibit A and 408
                   10   pages in Exhibit H).
                   11            IT IS SO ORDERED.
                   12   Dated: August 21, 2019
                   13
                   14
                   15
                   16

                   17
                   18
                   19

                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
S TOEL R IVES LLP
                        [PROPOSED] ORDER GRANTING
ATTORNEYS AT LAW
  SALT LAKE CITY        REQUEST TO SEAL DOCUMENTS
                                                                           -2-                                        19-00752

                        103296562.1 0067413-00004
                    1                                          DECLARATION OF SERVICE
                    2         I declare that I am over the age of eighteen years and not a party to this action. I am
                        employed in the City and County of San Francisco and my business address is Three
                    3   Embarcadero Center, Suite 1120, San Francisco, California 94111.
                    4            On August 19, 2019, at San Francisco, California, I served the attached document(s):
                    5       [PROPOSED] ORDER GRANTING PLAINTIFF'S REQUEST TO SEAL DOCUMENTS
                    6   on the following parties:
                    7                Neal E. Costanzo, Esq.                             Attorneys for Defendant
                                     Costanzo & Associates                              City of Parlier, California
                    8                575 E. Locust Avenue, Suite 115
                    9                Fresno, CA 93720
                                     Phone: (559) 261-0163
                   10                Fax: (559) 261-0706
                                     Email: neal@costanzolaw.com
                   11
                   12   ¨     BY FIRST CLASS MAIL: I am readily familiar with my employer’s practice for the collection and
                              processing of correspondence for mailing with the U.S. Postal Service. In the ordinary course of business,
                   13         correspondence would be deposited with the U.S. Postal Service on the day on which it is collected. On the
                              date written above, following ordinary business practices, I placed for collection and mailing at the offices of
                              Stoel Rives LLP, Three Embarcadero Center, Suite 1120, San Francisco, California 94111, a copy of the
                   14         attached document in a sealed envelope, with postage fully prepaid, addressed as shown on the service list. I
                              am aware that on motion of the party served, service is presumed invalid if the postal cancellation date or
                   15         postage meter date is more than one day after the date of deposit for mailing contained in this declaration.
                        ¨     BY HAND DELIVERY: On the date written above, I placed a copy of the attached document in a sealed
                   16         envelope, with delivery fees paid or provided for, and arranged for it to be delivered by messenger that same
                              day to the office of the addressee, as shown on the service list.
                   17   ¨     BY EMAIL: On the date written above, I emailed a copy of the attached documents to the addressee, as shown
                              on the service list.
                   18
                        ý     BY OVERNIGHT MAIL: I am readily familiar with my employer’s practice for the collection and processing
                              of correspondence for overnight delivery. In the ordinary course of business, correspondence would be
                   19         deposited in a box or other facility regularly maintained by the express service carrier or delivered to it by the
                              carrier’s authorized courier on the day on which it is collected. On the date written above, following ordinary
                   20         business practices, I placed for collection and overnight delivery at the offices of Stoel Rives LLP, Three
                              Embarcadero Center, Suite 1120, San Francisco, California 94111, a copy of the attached document in a sealed
                              envelope, with delivery fees prepaid or provided for, addressed as shown on the service list.
                   21
                        ¨     (Federal Courts Only) I declare that I am employed in the office of a member of this court at whose direction
                              this service was made.
                   22
                   23          I declare under penalty of perjury under the laws of the State of California that the
                        foregoing is true and correct and that this document was executed on August 19, 2019, at San
                   24   Francisco, California.

                   25
                   26
                                                                                                    Sharon R. Witkin
                   27
                   28
S TOEL R IVES LLP
                        [PROPOSED] ORDER GRANTING
ATTORNEYS AT LAW
  SALT LAKE CITY        REQUEST TO SEAL DOCUMENTS
                                                                                 -3-                                                19-00752

                        103296562.1 0067413-00004
